DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 2/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: amendments to paragraphs 0016 and 0035 in the Specification and Fig. 10 in drawings.
Paragraph 0035 has been amended to recite: "More specifically, a plate 532 (e.g. a mild alloy steel) may be attached to the working portion 504 (e.g. at the bottom surface 518), while the wear button 530 may be attached to the plate 532 via welding." Although lines delineating such a plate were originally shown in Figs. 9 and 10, specifying the material of the plate goes beyond correcting an obvious error and constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites "wherein the working portion cylindrical configuration constitutes a single cylindrical surface that extends longitudinally from the shank portion toward the flat bottom surface" in lines 8-10. However, the original disclosure does not set forth such a cylindrical profile, and to the contrary, the drawings show bevels at the ends of the circumferential surface 222 and a filet between said surface and the shank portion 202, such that the cylindrical profile (or configuration) does not constitute "a single cylindrical surface that extends longitudinally from the shank portion…" as there is at least one additional surface between the shank portion and the cylindrical surface. Therefore, claim 11 contains new matter, and the claims are rejected under 35 U.S.C. 112(a).
Additionally, claim 11 has been amended to recite "the flat bottom surface lacking an aperture." However, the original disclosure lacks any evidence of a flat bottom surface without an aperture. Fig. 4 does not show the flat bottom surface lacking an aperture, as it merely shows an edge of the surface, and paragraphs 11 and 12 of the Specification, brief descriptions of Figs. 4 and 5, do not convey that the bottom surface of either figure necessarily lacks an aperture. Further, this feature was not presented in the original claims. Since the amended language of claim 11 is neither described nor shown by the original disclosure, it is new matter, and claim 11 is rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosobrodov et al. (US 5,520,444)

With respect to claim 11, Kosobrodov discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
a shank portion (including 3) including a shank cylindrical configuration defining a longitudinal axis, a radial direction, and a circumferential direction; and
a working portion (including 1) including a working portion cylindrical configuration that is concentric with the shank portion and a flat bottom surface (adjacent 2);
wherein the working portion cylindrical configuration constitutes a single cylindrical surface that extends longitudinally from the shank portion toward the flat bottom surface (Fig. 5 shows cutting element 2 without an inner opening such that the working portion is shown consisting of a single cylindrical surface), the flat bottom surface lacking an aperture.

With respect to claim 12, Kosobrodov discloses the shank portion (including 3), which is configured to be attached to the blade assembly in rotatably fixed manner, as it has a large surface as seen in Figs. 2, 3a, and 5, which allows for rotatably fixed attachment means commonly known in the art, such as welding and clamping.

With respect to claim 13, Kosobrodov discloses the shank portion (including 3) defining a first diameter and the working portion (including 1) defining a second diameter that is greater than the first diameter.

With respect to claim 17, Kosobrodov discloses a plate (including 2 or that as shown in Fig. 5) that is attached to the working portion (including 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov.

With respect to claim 15, Kosobrodov discloses the tool bit regarding claim 13, above. Kosobrodov does not explicitly state ranges of lengths and diameters of the tool bit. However, it would have been obvious to optimize the useful ranges of the length and diameters of the tool bit of Kosobrodov, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of Ward (US 2,305,653).

With respect to claim 14, Kosobrodov teaches the tool bit regarding claim 13, above. Kosobrodov does not explicitly disclose the shank portion defining two flat surfaces and a cross-hole extending radially thru the shank portion and the two flat surfaces. Ward discloses a tool bit having a work portion (including 20) and a shank portion (including 22), wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Kosobrodov and Ward are analogous because they both disclose tool bits for grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Kosobrodov with the attachment means as taught by Ward in order to firmly hold the tool bits while also allowing for them to be detached and replaced.

With respect to claim 16, neither Kosobrodov nor Ward explicitly discloses the axial spacing of the two flat surfaces away from the working portion being in the range of 15 to 40 mm. However, it would have been obvious to optimize the useful range of said axial spacing of the above combination, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of de Sousa et al. (US 2017/0342829) and further in view of Halford et al. (US 5,947,209)

Kosobrodov discloses the tool bit regarding claim 17, above. Kosobrodov does not explicitly disclose a wear button. de Sousa teaches a wear button (118) that is attached to a plate.
Kosobrodov and de Sousa are analogous because they both disclose ground engaging tools having edges that experience wear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Kosobrodov with the wear button means as taught by de Sousa in order to resist wear. (See de Sousa, paragraph 0028.)

Neither Kosobrodov nor de Sousa explicitly discloses welding. Halford teaches a tool wherein a wear plate (31) is welded to the working portion (on 26).
Kosobrodov, de Sousa, and Halford are analogous because they all disclose ground engaging tools having edges that experience wear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the bonding means as taught by Halford in order to securely hold the plate in place.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of Fader et al. (WO 2012/018295) and further view of Ward.

With respect to claim 1, Kosobrodov discloses the tool bit regarding claim 11, as set forth above. Kosobrodov does not explicitly disclose an adapter board and a plurality of tool bits configured to be attached to the adapter board. Fader discloses a blade assembly for use with a grading machine, the blade assembly comprising:
an adapter board (302) defining an upper adapter board attachment portion, terminating in an upper adapter board free end, and a lower tool bit attachment portion, terminating in a lower adapter board free end, the lower tool bit attachment portion defining a width; and
a plurality of tool bits (200) configured to be attached to the adapter board.
Kosobrodov and Fader are analogous because they both disclose tool bits for blade assemblies of grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kosobrodov with the blade assembly means as taught by Fader in order to use the device of Kosobrodov for road planing.

Neither Kosobrodov nor Fader explicitly discloses the shank portion defining two flat surfaces and a cross-hole extending radially thru the shank portion and the two flat surfaces. Ward discloses a tool bit having a work portion (including 20) and a shank portion (including 22), wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Kosobrodov, Fader, and Ward are analogous because they all disclose tool bits for grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Ward in order to firmly hold the tool bits while also allowing for them to be detached and replaced.

With respect to claim 2, Fader discloses the lower tool bit attachment portion of the adapter board (302) defining a plurality of cylindrical thru-bores and the shank portion (204) of the tool bit includes a cylindrical configuration defining a circumferential direction and a radial direction, the shank portion being configured to fit within one of the plurality of cylindrical thru-bores and extend completely through the lower tool bit attachment portion (see Fig. 14), the shank portion being fixed relative to the lower tool bit attachment portion of the adapter board.

With respect to claim 3, Kosobrodov discloses the shank portion (including 4) defining a first diameter and the working portion (including 2) defining a second diameter that is greater than the first diameter.

With respect to claims 5 and 9, neither Kosobrodov, Fader, nor Ward explicitly states ranges of lengths and diameters of the tool bit. However, it would have been obvious to optimize the useful ranges of the length and diameters of the tool bit, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 6, Ward discloses the two flat surfaces (of 22) being spaced axially away from the working portion a predetermined amount (see Figs. 1, 2).

With respect to claim 7, neither Kosobrodov, Fader, nor Ward explicitly discloses the axial spacing of the two flat surfaces away from the working portion being in the range of 15 to 40 mm. However, it would have been obvious to optimize the useful range of said axial spacing of the above combination, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 8, Kosobrodov discloses the working portion (including 2) being concentric with the shank portion (including 4).

With respect to claim 10, Kosobrodov discloses the working portion (including 2) defining an aperture configured to receive an insert to improve wear life (seen in Fig. 1).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fader in view of Ward.

With respect to claim 19, Fader discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
a shank portion (204) including a cylindrical configuration defining a longitudinal axis, a free end, a radial direction, and a circumferential direction; and
a working portion (202) including a cylindrical configuration that is concentric with the shank portion (see Figs. 7, 8) and a flat bottom surface (flat surface of working portion to which 208 is attached; see f0042), and the shank portion is unitary with the working portion (as they are shown as single piece).
Additionally, regarding the shank portion being “unitary with working portion” as set forth in claim19, it is within routine skill in the art to unite pieces to make them integral by such means as fastening and welding.

Fader does not explicitly disclose the shank portion defining two flat surfaces, wherein the two flat surfaces at least partially define a cross-hole extending radially thru the shank portion. Ward discloses a tool bit for use with a grading machine, the tool bit comprising:
a shank portion (including 22) including a cylindrical configuration defining a longitudinal axis, a radial direction, and a circumferential direction; and a working portion (including 20) having a flat bottom surface;
wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Fader and Ward are analogous because they both disclose tool bits having shank portions and working portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Fader with the flat surfaces and hole as taught by Ward in order to facilitate self-retention of the shank.

With respect to claim 20, Fader discloses the working portion defining an aperture (seat) with an insert (208) in the aperture that is flush with the bottom surface.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of de Sousa and further in view of Ward.

Kosobrodov discloses tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
a shank portion (including 3) including a cylindrical configuration defining a longitudinal axis, a free end, a radial direction, and a circumferential direction;
a working portion (including 1) including a cylindrical configuration that is concentric with the shank portion and a bottom surface;
a plate (including 2 or that as shown in Fig. 5) that is attached to the bottom surface; and
the shank portion is unitary with working portion.

Kosobrodov does not explicitly disclose a wear button. de Sousa teaches a wear button (118) that is attached to a plate.
Kosobrodov and de Sousa are analogous because they both disclose ground engaging tools having edges that experience wear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Kosobrodov with the wear button means as taught by de Sousa in order to resist wear. (See de Sousa, paragraph 0028.)

Neither Kosobrodov nor de Sousa explicitly discloses the shank portion defining two flat surfaces and a cross-hole extending radially thru the shank portion and the two flat surfaces. Ward discloses a tool bit having a work portion (including 20) and a shank portion (including 22), wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Kosobrodov, de Sousa, and Ward are analogous because they all disclose ground engaging tools having edges that experience wear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Ward in order to firmly hold the tool bits while also allowing for them to be detached and replaced.


Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.

Applicant argues: "Also, the fact that the drawings do not show an aperture on the bottom surface and that the wear button is attached via welding, implies to one skilled in the art that no such aperture is present." (See Remarks of 2/8/2021, labeled p. 7.)
Applicant's argument is unpersuasive because welding implies nothing about the presence of an aperture and not showing an object does not imply any definitive feature of said object such as "lacking an aperture." Wishing features upon an unshown and undescribed surface contradicts a conveying of possession. The 112(a) rejections of claim 11 are maintained.

Applicant argues: "As recited in claim 11, the flat bottom surface lacks an aperture and the single cylindrical surface extends between the shank portion toward the flat bottom surface... These elements are not present in Kosobrodov (see below). The bottom surface has an aperture in Kosobrodov, contrary to the claimed structure." (See Remarks of 2/8/2021, labeled p. 10-11.)
Applicant's argument is unpersuasive because it relies on a specific embodiment of Kosobrodov and fails to consider the entirety of the reference as cited. Figs. 2, 3a, 3b, 3c, and 3e of Kosobrodov all show embodiments wherein the flat bottom surface lacks an aperture. Applicant even reproduces Fig. 2 which shows the flat bottom surface lacking an aperture on labeled p. 15 of the Remarks of 2/8/2021. Further, if the surface upon which element 2 is attached (directly pointed to by Applicant in the Remarks of 2/8/2021, labeled p. 11) is considered to be the bottom surface, it also lacks an aperture (as it has a protrusion extending into 2).

Applicant's argument that using a wear button would change the operating principle of the wear button is irrelevant and not germane to the rejections. As set forth in MPEP 2143.01 VI and reproduced on labeled pp. 12-13 of the Remarks of 2/8/2021: "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." (Bolded emphasis added.) In the rejections above and in the Non-Final Rejection of 11/13/2020, the prior art teaching a wear button is the modifier, not the prior art being modified.

Regarding claims 1-3 and 5-10, Applicant states: "D. Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being allegedly obvious over Kosobrodov in view of Fader et al (WO 2012/018295)." Then Applicant argues: "Neither Kosobrodov (see below) nor Fader (see further below) disclose two flat surfaces with a cross-hole passing through them to allow a pin to be inserted for attachment to a work implement." (See Remarks of 2/8/2021, labeled p. 15.)
Applicant's above statement is incorrect as claims 1-3 and 5-10 were rejected over Kosobrodov in view of Fader and further in view of Ward. (See Non-Final Rejection of 11/13/2020, labeled pp. 10-13.) Applicant's argument is unpersuasive because it fails to account for the teachings of Ward as set forth in the Non-Final Rejection of 11/13/2020.

Regarding Ward, Applicant argues that the shank portion is a conical surface, not cylindrical. Applicant's argument is unpersuasive because a "cylinder" is not claimed, and the broader recitation of "cylindrical" is met by that shown in Ward as "cylindrical" is defined as "relating to or having the form or properties of a cylinder." (See <https://www.merriam-webster.com/dictionary/cylindrical>.)

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine Fader and Ward, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation was given to be to facilitate self-retention of the shank. (See above and Non-Final Rejection of 11/13/2020, labeled p. 14.)

Applicant's argument that changing the retainer mechanism in Fader or Ward would change the principle of operation is unpersuasive because both would continue to operate in the same principle. Applicant’s argument is unsupported by fact. Nothing would change in the basic principle under which the primary reference construction was designed to operate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/5/8/21